Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 21-40 are pending.
Applicants’ arguments filed on 07/05/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Maintained Rejection I:
Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 21-40 under 35 U.S.C. 103 as being unpatentable over Covvey (Ann Pharmacotherapy, published online 12/20/2011, cited in the previous office action) in view of: i) Gold (J. Neuropsychiatry, 1964, 5, 366-369, cited in the previous office action); and ii) Lemberger (Clinical Pharmacology & Therapeutics, 1988, 43(4), 412-419, cited in the previous office action), is maintained for the reasons of record set forth in the Office action mailed on 01/06/2022.
Response to Applicants’ Arguments/Remarks
The Applicants raised several arguments (see pages 2-3 of Remarks filed), alleging that the claimed invention is non-obvious over the cited references because:
1) Lemberger is silent with respect to use of ketamine for treatment of depression (see pages 2-3 of Remarks); 
2) Covvey allegedly indicates that ketamine cannot be recommended for treating depression (see page 3 of Remarks); and
3) Applicants have unexpectedly and surprisingly discovered that the combination of ketamine and a benzodiazepine (emphasis added), was found to be effective in treating depression. Applicants cite instant specification at page 3, lines 19-22 and Table 4, in support of the Applicants’ arguments. Please see page 3 of Remarks.
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
1) The rejections set forth in the Office action mailed on 01/06/2022, did not state that Lemberger teaches or suggests use of ketamine for treatment of depression. Lemberger was cited for stating: “Benzodiazepines such as diazepam are frequently prescribed as adjunctive therapy in patients undergoing treatment for major depressive disorders”. Emphasis added. Please see page 412, 2nd ¶ on the left column.
Furthermore, it is noted that Applicants are not disputing the fact that, similar to Covvey, Gold teaches a comparable method of treating depressed human patients with Valium (diazepam). Please see rejections set forth in the Office action mailed on 01/06/2022, and reiterated below.
Therefore, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Covvey with Gold and Lemberger in order to administer a mixture comprising ketamine and diazepam, to a patient having depression.  This is because at the time the instant invention was filed: i) ketamine was well known as a treatment for depression; ii) diazepam was well known as a treatment for depression; and iii) benzodiazepines such diazepam have been known to be frequently prescribed as adjunct therapy in patients undergoing treatment for depression. Please see rejections set forth in the Office action mailed on 01/06/2022, and reiterated below. 
A person skilled in the art would have had a reasonable expectation that the administration of the mixture comprising ketamine and diazepam would exhibit an enhanced therapeutic efficacy with regards to depression treatment, when compared to a monotherapy comprising, for example, ketamine alone. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  

2) Covvey teaches that different ketamine doses (0.15-0.5 mg/kg), as well as administration schemes, including single intravenous (IV) doses or multiple IV doses as intermittent or continuous infusions, have been used for patients having depression (major depressive disorders, i.e., MDD). Please see Table 1. Covvey specifically states:
“Several medications are available for treatment-resistant MDD; however, they are often limited by a slow onset of therapeutic effect and tolerability. It has been suggested that ketamine, a rapid-acting, N-methyl-D-aspartate glutamate receptor antagonist, may have antidepressant effects. Case reports, case series, and select trials evaluating ketamine use for depressive symptoms in treatment-resistant MDD have demonstrated a rapid effect for reductions of scores on a number of depression scales; however, its sustainability effect remains unknown. Several studies reported a large or moderate to large effect size for ketamine. Additionally, these studies showed that ketamine use in this patient population is associated with relatively well-tolerated adverse effects” (emphasis added). Please see page 117, under the title “DATA SYNTHESIS”.

	3) Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results (emphasis added). See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness (emphasis added). See, MPEP 716.02 (e). 
A) In the instant case, instant claim 21, requires administering ketamine in combination with diazepam. However, Applicants fail to provide the identity of the “a benzodiazepine”, so that a person skilled in the art can make a meaningful interpretation of the Applicants’ results. Applicants’ evidence of unexpected results does not appear to be commensurate in the scope with the instant claims.
 B) The evidence of secondary consideration provided is not probative because the Applicants’ evidence is presented in the form of an attorney statement. Regarding the probative value of objective evidence:
i) MPEP § 716 states:
 “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section” (emphasis added); and 

ii) MPEP § 716.01(c)(II), under the title “ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE”, states: 
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor” (emphasis added).

For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Reiterated Rejection I:
Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 21-40 under 35 U.S.C. 103 as being unpatentable over Covvey (Ann Pharmacotherapy, published online 12/20/2011, cited in the previous office action) in view of: i) Gold (J. Neuropsychiatry, 1964, 5, 366-369, cited in the previous office action); and ii) Lemberger (Clinical Pharmacology & Therapeutics, 1988, 43(4), 412-419, cited in the previous office action), is maintained for the reasons of record set forth in the Office action mailed on 01/06/2022, of which said reasons are herein reiterated. 
Independent claim 21 is directed to a method of treating a patient having depression, comprising administering to the patient, a mixture of:
a pharmacologically effective amount of ketamine; and
a pharmacologically effective amount of diazepam.
The phrase “a patient”, is not defined by the claim or the specification, to any specific patient population. Accordingly, for the purpose of examination, any human or non-human animal having depression, is included in the interpretation of the phrase “a patient”. 
The phrase “a pharmacologically effective amount of ketamine” and “a pharmacologically effective amount of diazepam” recited in instant claim 21, is not defined by the claim or the specification to any specific embodiment, e.g., a specific dosage or specific dosage range for ketamine and diazepam that is suitable for a patient population of any age, sex or bodyweight. 
A review of the instant specification, fails to reveal any working example of administering a preparation comprising a mixture of ketamine in any amount and diazepam in any amount. There is no mention of a preparation comprising a mixture of ketamine in any amount and diazepam (valium see ¶ 0026), in any amount.
The specification only states that ketamine may be administered: i) at least 0.5 mg/kg of the patient’s body mass (see ¶ 0020); or ii) at a rate of between 20 mg to 150 mg/hour (see ¶ 0020); or iii) in a range of 25 mg to 200 mg (see ¶ 0034). 
No specific amount or a specific dosage range for diazepam (valium, see ¶ 0026 of the specification), is disclosed in the specification. Diazepam is only mentioned twice in ¶s 0026 and 0028, among the examples of benzodiazepine compound class.
Accordingly, for the purpose of examination, an amount of ketamine and an amount of diazepam that is employed in the treatment of depression, is included in the interpretation of “a pharmacologically effective amount”.
Regarding claim 1, Covvey teaches that different ketamine doses (0.15-0.5 mg/kg), as well as administration schemes, including single intravenous (IV) doses or multiple IV doses as intermittent or continuous infusions, have been used for patients having depression (major depressive disorders, i.e., MDD). Please see Table 1. 
Covvey differs from the invention of claim 21 only insofar as Charney is not explicit in teaching using a mixture comprising ketamine and diazepam.
Gold is cited for teaching a comparable method of treating depressed human patients with Valium (diazepam, see discussions above) and Librium. Gold teaches that depressed patients’ response to Valium were considerably better than that to Librium. Please see abstract. Diazepam was administered in a dosage range of 6 to 30 mg per day (see page 367, 2nd ¶ on the left column).
Lemberger is cited for disclosing that benzodiazepines such diazepam are frequently prescribed as adjunct therapy in patients undergoing treatment for MDD (see page 412, 2nd ¶ on the left column).
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Covvey with Gold and Lemberger in order to administer a mixture comprising ketamine and diazepam, to a patient having depression.  This is because at the time the instant invention was filed: i) ketamine was well known as a treatment for depression (see discussions above); ii) diazepam was well known as a treatment for depression (see discussions above); and iii) benzodiazepines such diazepam have been known to be frequently prescribed as adjunct therapy in patients undergoing treatment for depression (see discussions above).
The person skilled in the art would have had a reasonable expectation that the administration of the mixture comprising ketamine and diazepam would exhibit an enhanced therapeutic efficacy with regards to depression treatment, when compared to a monotherapy comprising, for example, ketamine alone. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 22 and 33, Covvey teaches (IV) administration (see discussions above).
Regarding claims 23-30 and 34-38, the recitation of each of the limitation of: i) administering the composition over a time period of at least one hour (claim 23); ii) administration via continuous IV infusing at a rate of between 20 mg and to 50 mg of ketamine per hour (claim 24); iii) the ratio of ketamine:diazepam between 100:1 and 10:1 (claims 25, 27, 29, 35 and 37); iv) ketamine administered in the range of 25 mg to 200 mg (claims 26, 28, 34 and 36); and v) administering at least 0.5 mg ketamine per kg of the patient’s body mass (claims 30 and 38), is a result effective variable. For example, Covvey teaches that different ketamine doses (0.15-0.5 mg/kg), as well as administration schemes, including single IV doses or multiple IV doses as intermittent or continuous infusions, have been used for patients having depression. Please see discussions above.
Therefore, the selection of a specific amount of the ketamine and diazepam in the mixture, would have been routinely determined and optimized in the pharmaceutical art.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claims 31 and 39, Covvey teaches MDD (see discussions above).
Regarding claims 32 and 40, the recited intended outcomes of the method of claims 21 and 33, resulting in alleviation of depression symptoms in the patient, is not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since Covvey, Gold and Lemberger, combine to teach a method of claims 21 and 33 (see discussions above), the method of Covvey, Gold and Lemberger must necessarily produce the same outcomes of recited in claims 32 and 40. This is because each of the recited outcome is a natural process that flows from the subject and the administered composition of claims 21 and 33. 
Therefore, claims 32 and 40 are obvious over Covvey, Gold and Lemberger.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention.

Maintained Rejection II:
Non-Statutory Obviousness-Type Double Patenting-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The provisional rejection of claims 21-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. patent No. 11,154,534, is maintained for the reasons of record set forth in the Office action mailed on 01/06/2022.

Response to Applicants’ Arguments/Remarks
Applicants have not properly addressed the specific grounds of rejections as discussed in the previous Office action setting. Applicants request that the obvious-type double patenting rejections set forth in the Office action mailed on 01/06/2022, be held in abeyance (see page 3 of Remarks).
Applicants’ comments are acknowledged, however the rejection will be maintained until a terminal disclaimer is filed or the claims are amended to obviate the rejections.
 For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Conclusions
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629